LOGO [g20210img-ex99_1.jpg]   Exhibit 10.1

Writer’s Direct Dial No. (502) 596-7485

Writer’s Fax No. (502) 596-4026

Email: Gregory_Miller@Kindredhealthcare.com

 

April 30, 2009   Hand Delivered

Ventas Realty, Limited Partnership

c/o Ventas, Inc.

10350 Ormsby Park Place

Suite 300

Louisville, KY 40223

Attn: Lease Administration

Ventas, Inc.

Ventas Realty, Limited Partnership

c/o Ventas, Inc.

10350 Ormsby Park Place

Suite 300

Louisville, KY 40223

Attn: General Counsel

 

Re:    Second Amended and Restated Master Lease Agreements Nos. 1 – 4 dated as
of April 27, 2007 between Ventas Realty, Limited Partnership (“Lessor”) and
Kindred Healthcare, Inc. and Kindred Healthcare Operating, Inc. (collectively
“Tenant”), as amended (the “Master Leases”)

Dear Gentlemen:

Pursuant to Section 19.1 of the Master Leases, Tenant hereby gives this renewal
notice to Lessor, effective as of the date hereof, exercising Tenant’s first
five-year renewal option for all Renewal Groups, as defined in the Master
Leases, expiring April 30, 2010, as listed in Exhibit A, attached hereto.

If you have any questions or concerns, please feel free to contact the
undersigned at (502) 596-7485.

 

Sincerely,

/s/ Gregory C. Miller

Gregory C. Miller Senior Vice President of Development and Financial Planning

Enclosure



--------------------------------------------------------------------------------

SCHEDULE A

RENEWAL GROUPS

 

ML

  

Facility

ID

  

Name

  

City

  

State

  

Lease

Expiration

Date

  

Renewal
Group

1    113    Southwood Health & Rehab Center    Terre Haute    IN   
April 30, 2010    6 1    127    Northwest Continuum Care Center    Longview   
WA    April 30, 2010    6 1    165    Rainier Vista Care Center    Puyallup   
WA    April 30, 2010    6 1    191    Silas Creek Manor    Winston-Salem    NC
   April 30, 2010    6 1    452    Sunnyside Care Center    Salem    OR    April
30, 2010    6 1    560    Franklin Woods Health Care Center    Columbus    OH   
April 30, 2010    6 1    572    Winchester Place Nursing & Rehab Center    Canal
Winchester    OH    April 30, 2010    6 1    769    North Ridge Med. & Rehab
Center    Manitowoc    WI    April 30, 2010    6 1    775    Sheridan Medical
Complex    Kenosha    WI    April 30, 2010    6 1    776    Woodstock Health &
Rehab Center    Kenosha    WI    April 30, 2010    6 1    868    Lebanon County
Manor    Lebanon    OH    April 30, 2010    6 1    884    Masters Health Care
Center    Algood    TN    April 30, 2010    6 1    4637    Kindred Hospital
Chicago North Campus    Chicago    IL    April 30, 2010    6 1    4690   
Kindred Hospital Chicago Northlake Campus    Northlake    IL    April 30, 2010
   6 1    501    Blue Hills Alzheimer’s Care Center    Stoughton    MA    April
30, 2010    7 1    516    Hammersmith House Nursing Care Center    Saugus    MA
   April 30, 2010    7 1    518    Timberlyn Heights Nursing & Alzheimer’s
Center    Great Barrington    MA    April 30, 2010    7 1    537    Quincy Rehab
& Nursing Center    Quincy    MA    April 30, 2010    7 1    567    Nutmeg
Pavilion Healthcare    New London    CT    April 30, 2010    7 1    573    Eagle
Pond Rehab & Living Center    South Dennis    MA    April 30, 2010    7 1    581
   Blueberry Hill Healthcare    Beverly    MA    April 30, 2010    7 1    593   
Hanover Terrace Healthcare    Hanover    NH    April 30, 2010    7 1    4602   
Kindred Hospital So. Florida Coral Gables Campus    Coral Gables    FL    April
30, 2010    7 1    4652    Kindred Hospital North Florida    Green Cove Springs
   FL    April 30, 2010    7 1    150    Nob Hill Healthcare Center    San
Francisco    CA    April 30, 2010    8 1    218    Cascade Rehab & Care Center
   Caldwell    ID    April 30, 2010    8 1    221    Lewiston Rehab & Care
Center    Lewiston    ID    April 30, 2010    8 1    335    Lawton Healthcare
Center    San Francisco    CA    April 30, 2010    8 1    409    Mountain Valley
Care & Rehab    Kellogg    ID    April 30, 2010    8 1    433    Parkview Acres
Care & Rehab Center    Dillon    MT    April 30, 2010    8 1    441    Mountain
Towers Healthcare & Rehab    Cheyenne    WY    April 30, 2010    8 1    745   
Aurora Care Center    Aurora    CO    April 30, 2010    8 1    4656    Kindred
Hospital Phoenix    Phoenix    AZ    April 30, 2010    8 1    4848    Kindred
Hospital San Diego    San Diego    CA    April 30, 2010    8 1    137   
Sunnybrook Healthcare & Rehab Specialists    Raleigh    NC    April 30, 2010   
9 1    188    Cypress Pointe Rehab & HC Center    Wilmington    NC    April 30,
2010    9 1    198    Harrington House Nursing & Rehab Center    Walpole    MA
   April 30, 2010    9 1    588    Walden Rehab & Nursing Center    Concord   
MA    April 30, 2010    9 1    660    Savannah Specialty Care Center    Savannah
   GA    April 30, 2010    9 1    707    Rehab & Nursing Center of Monroe   
Monroe    NC    April 30, 2010    9 1    825    Nansemond Point Rehab & HC
Center    Suffolk    VA    April 30, 2010    9 1    829    River Pointe Rehab &
HC Center    Virginia Beach    VA    April 30, 2010    9 1    4628    Kindred
Hospital Chattanooga    Chattanooga    TN    April 30, 2010    9 1    4680   
Kindred Hospital St. Louis    St Louis    MO    April 30, 2010    9 2    111   
Rolling Hills Health Care Center    New Albany    IN    April 30, 2010    4 2   
223    Weiser Rehab & Care Center    Weiser    ID    April 30, 2010    4 2   
282    Maple Manor Healthcare Center    Greenville    KY    April 30, 2010    4
2    294    Windsor Estates Health & Rehab Center    Kokomo    IN    April 30,
2010    4 2    706    Guardian Care of Henderson    Henderson    NC    April 30,
2010    4 2    726    Guardian Care of Elizabeth City    Elizabeth City    NC   
April 30, 2010    4 2    780    Columbus Health & Rehab Center    Columbus    IN
   April 30, 2010    4 2    4654    Kindred Hospital Houston NW Campus   
Houston    TX    April 30, 2010    4 2    168    Lakewood Healthcare Center   
Lakewood    WA    April 30, 2010    5



--------------------------------------------------------------------------------

2    289    San Luis Medical & Rehab Center    Green Bay    WI    April 30, 2010
   5 2    634    Cambridge Health & Rehab Center    Cambridge    OH    April 30,
2010    5 2    743    Desert Life Rehab & Care Center    Tucson    AZ    April
30, 2010    5 2    744    Cherry Hills Health Care Center    Englewood    CO   
April 30, 2010    5 2    766    Colonial Manor Medical & Rehab Center    Wausau
   WI    April 30, 2010    5 2    4653    Kindred Hospital Tarrant County Ft
Worth SW Campus    Ft. Worth    TX    April 30, 2010    5 2    4668    Kindred
Hospital Ft. Worth    Ft. Worth    TX    April 30, 2010    5 2    508   
Crawford Skilled Nursing & Rehab Center    Fall River    MA    April 30, 2010   
6 2    532    Hillcrest Nursing Center    Fitchburg    MA    April 30, 2010    6
2    534    Country Gardens Skilled. Nursing & Rehab    Swansea    MA    April
30, 2010    6 2    584    Franklin Skilled. Nursing & Rehab Center    Franklin
   MA    April 30, 2010    6 2    1228    Lafayette Nursing & Rehab Center   
Fayetteville    GA    April 30, 2010    6 2    4674    Kindred Hospital Central
Tampa    Tampa    FL    April 30, 2010    6 3    116    Pettigrew Rehab &
Healthcare Center    Durham    NC    April 30, 2010    4 3    143    Raleigh
Rehab & Healthcare Center    Raleigh    NC    April 30, 2010    4 3    269   
Meadowvale Health & Rehab Center    Bluffton    IN    April 30, 2010    4 3   
281    Riverside Manor Health Care    Calhoun    KY    April 30, 2010    4 3   
307    Lincoln Nursing Center    Lincolnton    NC    April 30, 2010    4 3   
554    Westgate Manor    Bangor    ME    April 30, 2010    4 3    563    Camelot
Nursing & Rehab Center    New London    CT    April 30, 2010    4 3    568   
Parkway Pavilion Healthcare    Enfield    CT    April 30, 2010    4 3    587   
River Terrace Healthcare    Lancaster    MA    April 30, 2010    4 3    694   
Wedgewood Healthcare Center    Clarksville    IN    April 30, 2010    4 3    713
   Guardian Care of Zebulon    Zebulon    NC    April 30, 2010    4 3    773   
Mt. Carmel Med. & Rehab Center    Burlington    WI    April 30, 2010    4 3   
774    Mt. Carmel Health & Rehab Center    Milwaukee    WI    April 30, 2010   
4 3    782    Danville Center for Health & Rehab    Danville    KY    April 30,
2010    4 3    1237    Wyomissing Nursing & Rehab Center    Reading    PA   
April 30, 2010    4 3    4635    Kindred Hospital San Antonio    San Antonio   
TX    April 30, 2010    4 3    4647    Kindred Hospital Las Vegas Sahara    Las
Vegas    NV    April 30, 2010    4 3    4660    Kindred Hospital Mansfield   
Mansfield    TX    April 30, 2010    4 3    4662    Kindred Hospital Greensboro
   Greensboro    NC    April 30, 2010    4 3    4673    Kindred Hospital Boston
North Shore    Peabody    MA    April 30, 2010    4 4    503    Brigham Manor
Nursing & Rehab Center    Newburyport    MA    April 30, 2010    3 4    517   
Oakwood Rehab & Nursing Center    Webster    MA    April 30, 2010    3 4    542
   Den-Mar Rehab & Nursing Center    Rockport    MA    April 30, 2010    3 4   
559    Birchwood Terrace Healthcare    Burlington    VT    April 30, 2010    3 4
   570    Pickerington Nursing & Rehab Center    Pickerington    OH    April 30,
2010    3 4    571    Logan Health Care Center    Logan    OH    April 30, 2010
   3 4    723    Guardian Care of Rocky Mount    Rocky Mount    NC    April 30,
2010    3 4    791    Whitesburg Gardens Health Care Center    Huntsville    AL
   April 30, 2010    3 4    1221    Courtland Gardens Health Center Inc.   
Stamford    CT    April 30, 2010    3 4    1231    Oak Hill Nursing & Rehab
Center    Pawtucket    RI    April 30, 2010    3 4    4614    Kindred Hospital
Philadelphia    Philadelphia    PA    April 30, 2010    3 4    4666    Kindred
Hospital New Orleans    New Orleans    LA    April 30, 2010    3 4    4871   
Kindred Hospital Chicago Lakeshore Campus    Chicago    IL    April 30, 2010   
3 4    131    Harrison Health and Rehabilitation Center    Corydon    IN   
April 30, 2010    5 4    213    Wildwood Healthcare Center    Indianapolis    IN
   April 30, 2010    5 4    277    Rosewood Health Care Center    Bowling Green
   KY    April 30, 2010    5 4    290    Bremen Health Care Center    Bremen   
IN    April 30, 2010    5 4    765    Eastview Medical & Rehab Center    Antigo
   WI    April 30, 2010    5 4    785    Hillcrest Health Care Center   
Owensboro    KY    April 30, 2010    5 4    787    Woodland Terrace Health Care
Facility.    Elizabethtown    KY    April 30, 2010    5 4    864    Harrodsburg
Health Care Center    Harrodsburg    KY    April 30, 2010    5 4    4664   
Kindred Hospital Albuquerque    Albuquerque    NM    April 30, 2010    5 4   
4665    Kindred Hospital Denver    Denver    CO    April 30, 2010    5

 